Name: Commission Regulation (EEC) No 2223/92 of 31 July 1992 on the release of securities lodged for import licences provided for by Regulation (EEC) No 3745/91 in the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade policy;  political geography
 Date Published: nan

 No L 218/871 . 8 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2223/92 of 31 July 1992 on the release of securities lodged for import licences provided for by Regulation (EEC) No 3745/91 in die pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries ('), as last amended by Regulation (EEC) No 1 509/92 (2), and in particular Article 3 thereof, laying down the specimen animal health certificates in respect of meat products imported from third countries concerning certain eastern European countries (u) since incompletely heat-treated meat products are not allowed to be imported from, inter alia, Romania, Bulgaria, Croatia and Slovenia because vaccinations against classical swine fever are carried out in those countries ; Whereas the import ban introduced by these veterinary measures will prevent, as of 1 July 1992, the import of certain pigmeat products from Romania, Bulgaria, Croatia and Slovenia into the Community ; Whereas it is therefore necessary to provide for the release of the securities provided for in Article 6 of Regulation (EEC) No 3745/91 in respect of import licences which could not be used due to these veterinary measures ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas Commission Regulation (EEC) No 3745/91 (3), as amended by Regulation (EEC) No 566/92 (4), laid down detailed rules for the application in the pigmeat sector of Council Regulation (EEC) No 3588/91 of 3 December 1991 extending to 1992 the application of Regulation (EEC) No 3834/90 reducing for 1991 the levies on certain agricultural products originating in developing coun ­ tries (% as amended by Regulation (EEC) No 282/92 (6) ; HAS ADOPTED THIS REGULATION : Whereas Council Directive 91 /688/EEC Q of 12 December 1972 amended Directive 72/462/EEC on health and veterinary inspection problems upon importa ­ tion of bovine, ovine, and caprine animals and swine, fresh meat, or meat products from third countries (8), as last amended by Directive 91 /497/EEC (9), to the effect that, as of 1 July 1992, in respect of classical swine fever pigs must come from the territory of a third country which : Article 1 Securities lodged for import licences for the products originating from Romania, Bulgaria, Croatia or Slovenia falling under order Nos 59.0010, 59.0040 , 59.0060, 59.0070, and 59.0080 provided for in the Annex to Regu ­ lation (EEC) No 3834/90 which have been issued prior to 1 July 1992 or which are to be issued on 23 July 1992 but of which the import obligations cannot be fulfilled, because the products do not respect the requirements laid down in Directive 72/462/EEC or in Annex D of Deci ­ sion 91 /449/EEC, shall be released .  has been free from classical swine fever for at least 12 months,  has not permitted vaccination for the preceding 12 months : Whereas Commission Decision 92/244/EEC (l0), amended Commission Decision 91 /449/EEC of 26 July 1991 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 121 . (2) OJ No L 159, 12. 6. 1992, p. 1 . (3) OJ No L 352, 21 . 12. 1991 , p. 48 . (4) OJ No L 61 , 6 . 3 . 1992, p. 18 . 0 OJ No L 341 , 12. 12. 1991 , p. 6. 0 OJ No L 31 , 7. 2. 1992, p. 1 . f) OJ No L 377, 31 . 12. 1991 , p. 18 . ( ¢) OJ No L 302, 31 . 12. 1972, p. 28 . 0 OJ No L 268, 24. 9 . 1991 , p. 69. (,0) OJ No L 124, 9. 5. 1992, p. 40. (") OJ No L 240, 29 . 8 . 1991 , p. 28 . No L 218/88 Official Journal of the European Communities 1 . 8 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission